521 N.W.2d 643 (1994)
Lisa HOSMAN and Ronald Hosman, Plaintiffs and Appellants,
v.
NORTH DAKOTA STATE UNIVERSITY, William Blain, Randall Hedge, and John Does, individually and in their capacities as employees of the State of North Dakota by and through North Dakota State University, Defendants and Appellees.
Civ. No. 940054.
Supreme Court of North Dakota.
September 13, 1994.
Paul D. Johnson, Lee Hagen Law Office, Ltd., Fargo, for plaintiffs and appellants.
Laurie J. Loveland, Sol. Gen., Atty. General's Office, Bismarck, for defendants and appellees.
PER CURIAM.
Lisa and Ronald Hosman appeal from a judgment dismissing their tort action against *644 North Dakota State University and William Blain, Randall Hedge, and John Does, individually and in their capacities as employees of the State of North Dakota. We reverse and remand for further proceedings.
In Bulman v. Hulstrand Construction Co., 521 N.W.2d 632 (N.D.1994), we abolished the sovereign immunity of the State. We applied our decision to the parties to that proceeding. We also apply Bulman to this contemporaneous case.
We reverse the judgment of dismissal and we remand for proceedings consistent with our decision in Bulman.
MESCHKE, LEVINE, NEUMANN, and SANDSTROM, JJ., concur.
VANDE WALLE, Chief Justice, dissenting.
I adhere to my dissent in Bulman v. Hulstrand Construction Co., 521 N.W.2d 632 (N.D.1994). I would affirm the judgment of the district court.